The malpractice in swearing to, and submitting for taxation, a false and excessive bill of costs, and verifying the same by the affidavit of the attorney, is a serious offense. (Matter of Mashbir, 44 App. Div. 632.) In order that the actual disbursements incurred may be properly shown by vouchers and other proofs, and the matter be duly subjected to investigation, it is ordered that the charges herein be referred to the Hon. Josiah T. Marean, official referee, to take proof as to the proceedings in the action of Lipsitz v. Beere, and to report with his opinion thereon to this court. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.